Citation Nr: 0617562	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDING OF FACT

Prior to the Board's promulgation of an appellate decision, 
the appellant, through his representative, withdrew his 
substantive appeal seeking service connection for a bilateral 
hearing loss disability and for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the 
issues of entitlement to service connection for a bilateral 
hearing loss disability and for tinnitus are met.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The appellant initiated and 
perfected an appeal to the Board on the issues listed on the 
cover page of this decision.  

In December 2005, the appellant's representative wrote to the 
Appeals Management Center indicating that the appellant 
wished to withdraw his appeal seeking service connection for 
a bilateral hearing loss disability and for tinnitus.  Other 
information of record indicates that the appellant was 
recently granted a total disability rating due to individual 
unemployability (TDIU), and that this recent rating action 
prompted his withdrawal of the present appeal.  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  It appears to the Board that the appellant has 
withdrawn his appeal with regard to the issues of entitlement 
to service connection for a bilateral hearing loss disability 
and for tinnitus.  Accordingly, this appeal will be 
dismissed.  


ORDER

The appeal seeking service connection for a bilateral hearing 
loss disability and for tinnitus is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


